737 F.2d 495
Margarita M. VARGAS and Efrem Bernal, etc., Plaintiffs-Appellees,v.George W. STRAKE, Jr., etc., et al., Defendants-Appellants.
No. 81-2457.
United States Court of Appeals,Fifth Circuit.
July 30, 1984.

Martha H. Allan, Asst. Atty. Gen., Mark White, Atty. Gen., John W. Fainter, Richard E. Gray, Paul R. Gavia, Asst. Attys. Gen., Austin, Tex., for Strake.
Theodore C. Hake, Edinburg, Tex., for Saldana.
Roy S. Dale, Brownsville, Tex., for Rivera.
Carinhas & Morrow, Thomas Sullivan, Brownsville, Tex., for plaintiffs-appellees.
Appeals from the United States District Court for the Southern District of Texas, Filemon B. Vela, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before INGRAHAM, REAVLEY and POLITZ, Circuit Judges.
PER CURIAM:


1
We reversed the district court's judgment declaring unconstitutional the Texas statute requiring a person to be a United States citizen in order to be eligible for appointment as a notary public in the state of Texas.   Vargas v. Strake, 710 F.2d 190 (5th Cir.1983).  Our judgment has now been reversed by the Supreme Court.  Bernal v. Fainter, --- U.S. ----, 104 S.Ct. 2312, 81 L.Ed.2d 175 (1984).  Accordingly, we now affirm the judgment of the district court and remand for its determination on the award of attorneys' fees.


2
AFFIRMED.